 

Case 18-11494-LSS Doc 233 Filed 10/07/19 Page 1of1

jel Curtis ~
€Brooks, Ltd. F | boa btuenince LANE, P.O. BOX 363, CARLE PLACE, N.Y. 11514-0363

(516) 622-9030, Fax (516) 622-9050
20I90CT -7 PH 2:01

CLERK
US.BANKRUPTCY int OCTOBER 01, 2019
Tet RIeT OF DEL/ 43°
US BANKRUPTCY COURT CLIENT: Benefitfocus
DELAWARE DISTRICT
824 MARKET ST 3RD FL
WILMINGTON DE 19801 DEBTOR: EDUCATION MANAGEMENT II LLC

ACB FILE#: 06062156-1
BANKRUPTCY# 18-11494-LSS

Dear Sir/Madam:

We would appreciate your advising us immediately as to
the present status of the above insolvency matter, and
whether or not a dividend will be paid in the near
future to general creditors.

We enclose a postage-free envelope for your convenience
and thank you in advance for your prompt attention to
this inquiry.

Very truly yours,

Mike Fox
516-622-9030
EXT- 309
SB:bm
IN15
007
Enclosure

ACCOUNTS RECEIVABLE MANAGEMENT SERVICES

 

 
